UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4276



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH C. BLEDSOE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-03-837)


Submitted:   March 31, 2006                 Decided:   April 24, 2006


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, SWERLING LAW FIRM, Columbia, South Carolina, for
Appellant. Dean A. Eichelberger, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph C. Bledsoe appeals his conviction and sentence for

knowingly    publishing    a   notice    over   the    Internet   offering   to

exchange child pornography, in violation of 18 U.S.C.A. § 2251(d)

(Supp. 2005).     Bledsoe’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious issues for appeal.                    Although

concluding that such allegations lack merit, counsel asserts that

the district court erred in not granting Bledsoe’s motion to

dismiss the indictment on the grounds that the Child Pornography

Prevention Act of 1996 (“CPPA”) is unconstitutionally overbroad and

the mandatory minimum sentencing provisions of the CPPA are grossly

disproportionate to the crime and therefore violate the Eighth

Amendment.     Although Bledsoe was notified of his right to file a

supplemental    pro   se   brief,   he   did    not   do   so.     Finding   no

reversible error, we affirm.

             In the Anders brief, counsel asserts that the CPPA is

unconstitutionally     overbroad    in    light   of    the   Supreme   Court’s

decision in Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002).

As the Court’s finding of a constitutional violation was limited to

provisions in the CPPA that extended the definition of child

pornography to include virtual images of child pornography, and the

provision to which Bledsoe pled guilty was unaffected, we find that




                                    - 2 -
the district court did not err in denying Bledsoe’s motion to

dismiss on this ground.

            Counsel      also   asserts      that    the     mandatory    minimum

sentencing provisions of the CPPA are grossly disproportionate to

the crime committed and therefore violate the Eighth Amendment

prohibition against cruel and unusual punishment.                  This court has

ruled   that     “proportionality     review    is    not    available   for    any

sentence less than life imprisonment without the possibility of

parole.”    United States v. Ming Hong, 242 F.3d 528, 532 & n.3 (4th

Cir. 2001).      Because Bledsoe received a sentence of less than life

imprisonment,      the   proportionality       of    his    sentence   cannot   be

reviewed on appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Bledsoe’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may    move   in   this   court    for    leave    to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.




                                      - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -